Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-12-00841-CV

     SCHUHARDT CONSULTING PROFIT SHARING PLAN, Allan P. Bloxsom, III,
            Thomas O. Stoner, Stormy Night, LLC and TOS Ranch, LLC,
                                   Appellants

                                                 v.

          DOUBLE KNOBS MOUNTAIN RANCH, INC. and Carlton E. Thompson,
                               Appellees

                   From the 38th Judicial District Court, Uvalde County, Texas
                              Trial Court No. 2011-09-28311-CV
                       Honorable Mickey R. Pennington, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Double Knobs Mountain Ranch, Inc. and Carlton E.
Thompson, recover their costs of this appeal from appellants, Schuhardt Consulting Profit Sharing
Plan, Allan P. Bloxsom, III, Thomas O. Stoner, Stormy Night, LLC and TOS Ranch, LLC, and
from the cash deposit in lieu of supersedeas bond. After all costs have been paid, the clerk of the
court is directed to release the balance of the cash deposit, if any, to Scott A. Brister, as attorney
for the appellants.

       SIGNED January 22, 2014.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice